                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

PAMELA S. MONROE                                                                   PLAINTIFF

v.                                  No. 2:18-CV-02162

ANDREW M. SAUL, Commissioner,
Social Security Administration                                                   DEFENDANT

                                           ORDER

       The Court has received a report and recommendation (Doc. 17) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline for objections has

passed. The Magistrate recommends that the Court affirm the decision of the Social Security

Administration Administrative Law Judge and dismiss this case with prejudice. The Court has

reviewed this case and finds that the report and recommendation is proper and contains no clear

error with respect to any matter of law or fact. The report and recommendation is ADOPTED IN

ITS ENTIRETY.

       IT IS THEREFORE ORDERED that the decision of the Administrative Law Judge is

AFFIRMED and this case is DISMISSED WITH PREJUDICE.

       Judgment will be entered accordingly.

       IT IS SO ORDERED this 26th day of July, 2019.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           CHIEF U.S. DISTRICT JUDGE
